       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 1 of 19                       FILED
                                                                                   2021 Mar-08 AM 09:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION


 NATHAN KEITH WHITAKER,                    )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )           4:20-cv-00079-LSC
                                           )
 ANDREW SAUL,                              )
 Commissioner of                           )
 Social Security,                          )
                                           )
       Defendant.                          )


                        MEMORANDUM OF OPINION
I.    Introduction

      The plaintiff, Nathan Keith Whitaker (“Whitaker”), appeals from the

decision   of   the   Commissioner    of       the   Social   Security   Administration

(“Commissioner”) denying his application for Supplemental Security Income

(“SSI”). Whitaker timely pursued and exhausted his administrative remedies, and

the decision of the Commissioner is ripe for review pursuant to 42 U.S.C. §§ 405(g),

1383(c)(3).

      Whitaker was 47 years old at the time of his SSI application, and he attended

school through the tenth grade. (Tr. at 33, 47, 240, 271, 285.) His past work

experience includes employment as a garbage collector driver. (Tr. at 33, 271, 286.)
                                           1
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 2 of 19




Whitaker claims that he became disabled on November 1, 2012, as a result of

limitations imposed by arthritis, bilateral knee surgeries, neck fusion surgery, right

shoulder surgery for torn ligaments, bilateral carpal tunnel syndrome, gout, and

schizoaffective disorder, bipolar type with psychotic features. (Tr. at 22, 27, 284.)

      The Social Security Administration has established a five-step sequential

evaluation process for determining whether an individual is disabled and thus eligible

for SSI. See 20 C.F.R. §§ 404.1520, 416.920; see also Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001). The evaluator will follow the steps in order until making a

finding of either disabled or not disabled; if no finding is made, the analysis will

proceed to the next step. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The first

step requires the evaluator to determine whether the plaintiff is engaged in

substantial gainful activity (“SGA”). Id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If

the plaintiff is not engaged in SGA, the evaluator moves on to the next step.

      The second step requires the evaluator to consider the combined severity of

the plaintiff’s medically determinable physical and mental impairments. Id. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii). An individual impairment or combination of

impairments that is not classified as “severe” and does not satisfy the durational

requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 will result in a finding

of not disabled. Id. The decision depends on the medical evidence contained in the


                                          2
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 3 of 19




record. See Hart v. Finch, 440 F.2d 1340, 1341 (5th Cir. 1971) (concluding that

“substantial medical evidence in the record” adequately supported the finding that

the plaintiff was not disabled).

      Similarly, the third step requires the evaluator to consider whether the

plaintiff’s impairment or combination of impairments meets or is medically equal to

the criteria of impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20

C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the criteria of a listed impairment

and the durational requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 are

satisfied, the evaluator will make a finding of disabled. Id.

      If the plaintiff’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluator must determine the plaintiff’s

residual functional capacity (“RFC”) before proceeding to the fourth step. See id.

§§ 404.1520(e), 416.920(e). The fourth step requires the evaluator to determine

whether the plaintiff has the RFC to perform the requirements of his past relevant

work. See id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the plaintiff’s impairment

or combination of impairments does not prevent him from performing his past

relevant work, the evaluator will make a finding of not disabled. Id.

      The fifth and final step requires the evaluator to consider the plaintiff’s RFC,

age, education, and work experience in order to determine whether the plaintiff can


                                            3
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 4 of 19




make an adjustment to other work. Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the

plaintiff can perform other work, the evaluator will find him not disabled. Id.; see also

20 C.F.R. §§ 404.1520(g), 416.920(g). If the plaintiff cannot perform other work,

the evaluator will find him disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g),

416.920(a)(4)(v), 416.920(g).

      Applying the sequential evaluation process, the Administrative Law Judge

(“ALJ”) found that Whitaker has not engaged in SGA since December 27, 2016, the

date of his SSI application. (Tr. at 24.) According to the ALJ, Whitaker’s

“osteoarthritis, back degenerative disc disease, muscle and ligament disorders,

bilateral carpal tunnel syndrome, knee degenerative joint disease, status post leg

fracture, tremors, and depressive/bipolar and anxiety/obsessive disorders” are

considered “severe” based on the requirements set forth in the regulations. (Id.)

However, the ALJ found that these impairments neither meet nor medically equal

any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. at

25-26.) The ALJ determined that Whitaker has the following RFC:

      [T]o perform light work as defined in 20 C.F.R. [§] 416.967(b) except
      for occasional climbing of ramps/stairs; no climbing of
      ladders/ropes/scaffolds; occasional balancing, stooping, and
      crouching; no kneeling or crawling; frequent handling bilaterally; he
      must avoid concentrated exposure to extreme temperatures, wetness,
      humidity, and vibration; he must avoid all exposures to hazards such as
      open flames, unprotected heights, and dangerous moving machinery;

                                           4
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 5 of 19




      and he is limited to unskilled work which is simple, repetitive and
      routine; his supervision must be simple, direct, concrete and uncritical;
      interpersonal contact with supervisors and coworkers must be
      incidental to the work performed, e.g. assembly work; he will do best in
      a well-spaced work environment; he should have only occasional,
      gradually introduced workplace changes; he must have normal, regular
      work breaks at least every 2 hours; he will need help in planning and
      goal setting; and he should have only occasional, non-intensive contact
      with the general public.

(Tr. at 27.)

      According to the ALJ, Whitaker is unable to perform past relevant work as a

garbage collector driver. (Tr. at 32–33.) The ALJ also determined that Whitaker was

a “younger individual age 18-49” at 47 years old, has a limited education, and is able

to speak in English, as those terms are defined by the regulations. (Id. at 33.) The

ALJ determined that the “transferability of job skills is not material to the

determination of disability because using the Medical-Vocational Rules as a

framework supports a finding that the claimant is ‘not disabled,’ whether or not the

claimant has transferable job skills.” (Id.) Because Whitaker cannot perform the full

range of light work, the ALJ enlisted a vocational expert (“VE”) and used the

Medical-Vocational Rules as a guideline for finding that there are jobs in the national

economy with a significant number of positions that Whitaker is capable of

performing, such as small product assembler and inspector packer. (Tr. at 33-34.)

The ALJ concluded his findings by stating that Whitaker “has not been under a

                                           5
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 6 of 19




disability, as defined in the Social Security Act, since December 27, 2016, the date

the application was filed.” (Tr. at 34.)

II.   Standard of Review

      This court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the

commissioner, and (2) whether the correct legal standards were applied. See Stone v.

Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). This Court gives deference

to the factual findings of the Commissioner, provided those findings are supported

by substantial evidence, but applies close scrutiny to the legal conclusions. See Miles

v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, this Court may not decide facts, weigh evidence, or substitute

its judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and ‘the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence’” Parker v. Bowen, 793 F.2d 1177, 1181


                                           6
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 7 of 19




(11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar. Comm’n, 383

U.S. 607, 620 (1966)). Indeed, even if this Court finds that the proof preponderates

against the Commissioner’s decision, it must affirm if the decision is supported by

substantial evidence. Miles, 84 F.3d at 1400 (citing Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)).

       However, no decision is automatic, for “despite th[e] deferential standard [for

review of claims], it is imperative that th[is] Court scrutinize the record in its entirety

to determine the reasonableness of the decision reached.” Bridges v. Bowen, 815 F.2d

622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881, 883 (11th Cir.

1984)). Moreover, failure to apply the correct legal standards is grounds for reversal.

Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984) (citing Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1989)).

III.   Discussion

       Whitaker argues that the ALJ’s decision should be reversed and remanded for

two reasons: (1) the ALJ improperly determined that Whitaker could perform

frequent bilateral handling despite Whitaker’s complaints of the severity of his right-

hand tremors, and (2) the ALJ improperly discounted Whitaker’s complaints of

knee, back, and shoulder pain.




                                             7
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 8 of 19




      Whitaker’s subjective complaints alone are insufficient to establish a

disability. See 20 C.F.R. §§ 404.1529(a), 416.926(a); see also Edwards v. Sullivan, 937

F.2d 580, 584 (11th Cir. 1991) (citing Landry v. Heckler, 782 F.2d 1551, 1553 (11th

Cir. 1986)). However, subjective testimony of pain and other symptoms may

establish the presence of a disabling impairment if it is supported by medical

evidence. See Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995) (citations omitted).

The Eleventh Circuit applies a two-part pain standard when a plaintiff claims

disability due to pain or other subjective symptoms. The plaintiff must show

evidence of the underlying medical condition and either (1) objective medical

evidence that confirms the severity of the alleged symptoms arising from the

condition, or (2) that the objectively determined medical condition is of such a

severity that it can reasonably be expected to give rise to the alleged symptoms. See

20 C.F.R. §§ 404.1529(a), (b), 416.929(a), (b); Social Security Ruling (“SSR”) 16-

3p, 82 Fed. Reg. 49,463 n. 3 (Oct. 25, 2017); Wilson v. Barnhart, 284 F.3d 1219, 1225

(11th Cir. 2002) (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)).

      If the first part of the pain standard is satisfied, the ALJ then evaluates the

intensity and persistence of a plaintiff’s alleged symptoms and their effect on his

ability to work. See 20 C.F.R. §§ 404.1529(c), 416.929(c); see also Wilson, 284 F.3d

at 1225−26. In evaluating the extent to which the plaintiff’s symptoms, such as pain,


                                           8
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 9 of 19




affect his capacity to perform basic work activities, the ALJ will consider (1) objective

medical evidence, (2) the nature of the plaintiff’s symptoms, (3) the plaintiff’s daily

activities, (4) precipitating and aggravating factors, (5) the effectiveness of

medication, (6) treatment sought for relief of symptoms, (7) any measures the

plaintiff takes to relieve symptoms, and (8) any conflicts between a plaintiff’s

statements and the rest of evidence. See 20 C.F.R. §§ 404.1529(c)(2), (3), (4),

416.929(c)(2), (3), (4); SSR 16-3p, 82 Fed. Reg. 49,463 n. 3. In order to discredit a

plaintiff’s statements, the ALJ must clearly “articulate explicit and adequate

reasons.” See Dyer, 395 F.3d at 1210.

      A credibility determination is a question of fact subject only to limited review

in the courts to ensure the finding is supported by substantial evidence. See Hand v.

Heckler, 761 F.2d 1545, 1548−49 (11th Cir. 1985) (citation omitted), vacated for

rehearing en banc, 774 F.2d 428 (11th Cir. 1985), reinstated sub nom., Hand v. Bowen,

793 F.2d 275 (11th Cir. 1986). Courts in the Eleventh Circuit will not disturb a clearly

articulated finding supported by substantial evidence. See Dyer, 395 F.3d at 1210.

However, a reversal is warranted if the decision contains no indication of the proper

application of the pain standard. Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir.

1991). “The question is not . . . whether [the] ALJ could have reasonably credited




                                           9
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 10 of 19




[Plaintiff’s] testimony, but whether the ALJ was clearly wrong to discredit it.”

Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011).

      Here, the ALJ indicated that Whitaker’s medically determinable impairments

could reasonably be expected to cause his alleged symptoms, satisfying the first part

of the pain standard. (Tr. at 28.) However, the ALJ found that Whitaker’s

statements and third-party testimony concerning the intensity, persistence, and

limiting effects of these alleged symptoms were not entirely credible by pointing to

explicit evidence that was inconsistent with his subjective complaints. (Id.)

   A. Whitaker’s right-handed tremor

       Substantial evidence supports the ALJ’s determination that Plaintiff’s

statements regarding the intensity, persistence, and functionally limiting effects of

his right-hand tremor were inconsistent with the medical evidence and other

evidence in the record. (Tr. at 27–28.) See 20 C.F.R. § 416.929(c)(2)-4; SSR 16-30;

Wilson, 284 F.3d at 1225–26. Indeed, clinical examinations and diagnostic studies

did not reveal objective findings to support Whitaker’s subjective complaints of

disabling pain and limitation due to his right-hand tremors, and Whitaker failed to

establish that he could not perform frequent bilateral handling. See 42 U.S.C. §

423(d)(1)(A); 20 C.F.R. §§ 416.905(a), 416.909.




                                          10
        Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 11 of 19




        First, the ALJ acknowledged that Whitaker “had an obvious, very serious

tremor in his right hand,” which caused him to use both hands to sign anything or

hold onto anything with his right hand without letting go “at some point.” (Tr. at

28. 46, 49, 54). The ALJ also cited Whitaker’s April 2016 bilateral carpal tunnel

syndrome median nerve release procedures. (Tr. at 29, 347–52, 364–66, 374–76,

433). These procedures were performed without complication and Whitaker

indicated he was “doing well” (Tr. at 353.)

        Next, the ALJ cited Whitaker’s consultative examination with Dr. John Jones.

(Tr. at 29) (citing tr. at 705–06). Dr. Jones’s consultative exam of Whitaker on

March 11, 2017 found that Whitaker had only “mild difficulty with fine and gross

manipulative skills in the right hand secondary to a rapid, pill rolling tremor in the

right hand and mildly decreased strength (7/10).” (Id.) Dr. Jones’s exam notes

indicate Whitaker had had the tremor for about 15 years at the time of the exam. (Tr.

at 702.) The ALJ also referenced Dr. Jones’s physical examination notes, which

found that Whitaker’s grip strength was normal (5/5) bilaterally, his fine/gross

manipulative skills were normal, his left-hand strength was normal, and his motor

strength was normal (5/5) in all extremities. (Tr. at 29, 704.) Dr. Jones also noted

that the rapid pill rolling tremor in Whitaker’s right hand improved with use. (Tr. at

705.)


                                          11
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 12 of 19




      The ALJ further noted that, at a consultative psychological examination with

Dr. Mary Arnold, Psy. D., in October 2017, Whitaker was able to use his right hand

to remove and replace his wallet in his right-back pants pocket and open/close his

truck door. (Tr. at 30–31, 709.)

      The ALJ also cited Whitaker’s multiple visits to Dr. Olga Bogdanova, M.D.

(Tr. 29-30.) In October 2017, Whitaker attended a neurology consultation with Dr.

Bogdanova. (Tr. at 714–715.) Dr. Bogdanova found that Whitaker’s fine motor

movements and rapid alternating movements were performed well. (Tr. at 29, 715.)

Dr. Bogdanova also noted Whitaker’s resting tremor of the right hand and postural

tremor of the bilateral hands, though Whitaker exhibited normal sensory, vibration,

reflexes, coordination, and finger-to-nose testing. (Tr. at 29, 715.) However, Dr.

Bogdanova noted difficulty writing and frequent drink spilling. (Tr. at 714.) Dr.

Bogdanova diagnosed an essential tremor, with a “more prominent postural

component” that is not typical of Parkinson’s Disease. (Tr. at 29–30, 715.) Dr.

Bogdanova also noted that it may be a medication induced tremor, though she could

not exclude a functional component. (Tr. at 30, 715.) Dr. Bogdanova placed

Whitaker on a trial of Primidone for tremor control. (Id.)

      In a follow up with Dr. Bogdanova in December 2017, Whitaker noted no

change in tremors and reported that the medication made him dizzy. (Tr. at 30, 716.)


                                         12
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 13 of 19




Although Whitaker could not afford a brain CT, physical and neurological

examinations remained unchanged and mostly normal. (Tr. at 30, 716–717). Dr.

Bogdanova noted that Whitaker’s strength was 5/5 despite the resting tremor and

that Whitaker performed fine motor and rapid alternating movements well. (Tr. at

716-17.)

      The ALJ also noted that Whitaker reported to Dr. Sarah Boxley for a

psychiatric evaluation on March 28, 2018, stating that his prescription for Latuda

had helped with managing his tremor. (Tr. 30, 719.) Whitaker was able to sign his

name to some extent. (Tr. 30, 719.) Dr. Boxley noted that Whitaker’s prescription

for Lithium was possibly contributing to his tremor, but Whitaker insisted he stay on

Lithium to help his mood, depression, and hallucinations. (Id.)

      The ALJ’s reference to and reliance on these doctors’ exams and findings

demonstrate that the ALJ appropriately considered Whitaker’s tremor. See Mitchell,

771 F.3d at 782 (quoting Dyer, 395 F.3d at 1211) (“[T]here is no rigid requirement

that the ALJ specifically refer to every piece of evidence in his decision, so long as

the ALJ’s decision . . . is not a broad rejection which is not enough to enable a

reviewing court to conclude that the ALJ considered the claimant’s medical

condition as a whole.”) Whitaker has failed to point to any doctor that the ALJ failed

to consider in his opinion, dispute the weight given to that opinion, or discuss how


                                          13
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 14 of 19




any alleged opinion established greater functional limitations than those found by the

ALJ in Whitaker’s RFC finding. Indeed, the ALJ acknowledged that Whitaker

underwent surgical interventions that “were effective in alleviating his symptoms

and improving his functional abilities.” (Tr. at 31.)

      The ALJ also discussed Whitaker’s own description of his daily activities,

which do not indicate that his condition was as limiting as Whitaker claimed. See 20

C.F.R. § 416.929(c)(3); SSR 16-3p. Although not dispositive, a claimant’s activities

may show that his symptoms are not as limiting as alleged. See 20 C.F.R. §

416.929(c)(3)(i); SSR 16-3p; Dyer, 395 F.3d at 1210; Macia v. Bowen, 829 F.2d 1009,

1012 (11th Cir. 1987). As noted by the ALJ, Whitaker still drives, helps unload dishes

from the dishwasher, and does some farm work with his chickens. (Tr. at 31; see tr.

at 58-59.) Whitaker was also able to pick up items, Swiffer the floors, launder

clothing, “piddle” with tools, and put shelves together. (Tr. at 711.) Plaintiff’s

activities are not indicative of the disabling limitations he alleged.

      The record as a whole, as discussed by the ALJ, provides substantial evidence

to support the ALJ’s evaluation of Whitaker’s subjective complaints of disabling

pain and other symptoms regarding his right-hand tremors.




                                           14
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 15 of 19




   B. Whitaker’s Knee, Back, and Shoulder Pain
      Substantial evidence also supports the ALJ’s determination that Whitaker’s

knee, back, and shoulder pains were not as limiting as he alleged. (Tr. at 29.) See 20

C.F.R. § 416.929(c)(2)–(4); SSR 16-3p; Wilson, 284 F.3d at 1225–26.

      Looking at the record holistically, the ALJ found that the surgical

interventions had been effective in alleviating Whitaker’s symptoms and improving

his functional capabilities. (Tr at 29.) In the RFC, the ALJ recognized Whitaker’s

knee pain by restricting all kneeling, crawling, and climbing of ladders, ropes, and

scaffolds as well as limiting Whitaker’s climbing of ramps and stairs, balancing,

stooping, and crouching. (Tr. at 27.)

      Whitaker was diagnosed with various conditions, including arthritis, bilateral

knee surgeries, and right shoulder surgery that causes “difficulties with lifting,

squatting, walking, kneeling, and stair climbing.” (Tr. at 27–28.) However, clinical

examinations and diagnostic studies did not reveal objective medical findings to

support Whitaker’s subjective complaints of disabling pain and limitations due to his

knee, back, and shoulder pain. Whitaker also failed to establish that he could not

perform a reduced range of light work.

      The ALJ noted that a left knee x-ray from March 16, 2016, showed

postoperative findings but was otherwise normal. (Tr. 28, 530.) He also noted a right



                                          15
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 16 of 19




knee x-ray from the same date that showed only degenerative changes and

screws/metal plating from prior surgery. (Tr. at 28-29, 532.) Left tibia and fibula

studies showed postoperative changes but no osseous abnormalities. (Tr. at 29, 529.)

Bilateral femur imaging showed no fractures, loosening of equipment, or osseous

lesions. (Tr. at 29, 533.)

       The ALJ further noted that the consultative exam performed by Dr. Jones in

2017 revealed only mildly decreased range of motion in the knees, neck, and

shoulder. (Tr. 29, 705.) Whitaker was able to ambulate without any assistive device

and had a normal gait. (Tr. 29, 705.) Whitaker was also able to get up and off of the

chair and the examination table without difficulty. (Tr. 29, 703.) Whitaker had

negative straight leg raise testing, was able to walk on toes and heels, squat and

recover, tandem heel walk, and bend over and touch his toes. (Tr. at 29, 704.)

Whitaker had normal motor strength (5/5) in all extremities and normal range of

motion in all extremities (including his hips and ankles). (Tr. at 29, 704–05.)

       The ALJ acknowledged that Whitaker used crutches for ambulation due to

knee pain in his October 2017 neurology consultation with Dr. Bogdanova. (Tr. at

29, 715.) However, the ALJ noted that the record does not indicate that any physician

prescribed the use of an assistive device. (Tr. at 29, 715). Upon physical examination,

Dr. Bogdanova noted Whitaker had normal muscle tone, bulk, and strength (5/5)


                                          16
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 17 of 19




bilaterally throughout, without drift. (Tr. 714–15). In Whitaker’s follow-up visit in

December 2017, Dr. Bogdanova’s physical examination findings were largely

unchanged. (Tr. at 30, 717.) In his physical examinations in July 2018 with Dr.

Bogdanova, Whitaker was still using an assistive device but reported no falls, loss of

balance, dizziness, or vertigo. (Tr. at 30, 716-17.) Whitaker does not point to any

doctor who indicated that his knee, shoulder, or back pain functionally limited his

abilities to a degree greater than the light work, with additional non-exertional

limitations that the ALJ found.

      In addition, the ALJ properly found that Whitaker’s daily activities do not

indicate that his condition was as limiting as he claimed. See 20 C.F.R. §

416.929(c)(3)(i); SSR 16-3p; Dyer, 395 F.3d at 1210. Whitaker testified that he still

drives, helps unload dishes from the dishwasher, and does some farm work. (Tr. at

a31.) The record, as discussed by the ALJ, provides substantial evidence to support

the ALJ’s determination that these activities did not support the disabling limitations

alleged. (Tr. at 31, 58–59, 711). The ALJ also reiterated that while Whitaker used a

cane or crutches at times, there was no evidence presented that there was a medical

need for such a device. (Id.)

      Whitaker has failed to meet his burden of providing sufficient evidence to

support his allegations of disabling limitations due to his knee, back, and shoulder


                                          17
       Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 18 of 19




pain. See 42 U.S.C. §§ 423(d)(1)(A), (d)(5)(A); 20 C.F.R. §§ 416.929(a); Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). The ALJ properly considered the

relevant evidence and properly performed his duty as the trier of fact of weighing

and resolving any conflicts in the evidence. See Phillips, 357 F.3d at 1240 n.8.

Accordingly, the ALJ’s decision considered the plaintiff’s medical condition as a

whole. See Dyer, 395 F.3d at 1211.       Substantial evidence supports the ALJ’s

evaluation of Whitaker’s subjective statements and his assessment of Whitaker’s

RFC. Whitaker has failed to prove that he had additional limitations. He also failed

to meet his burden of proving that he could not perform the other jobs identified by

the vocational expert. (Tr. at 34, 62–63.) Accordingly, substantial evidence supports

the ALJ’s findings and his conclusion that Whitaker was not disabled within the

meaning of the Social Security Act.

IV.   Conclusion

      Upon review of the administrative record, and considering Whitaker’s

arguments, this Court finds the Commissioner’s decision is supported by substantial

evidence and in accord with the applicable law. A separate order will be entered.




                                         18
Case 4:20-cv-00079-LSC Document 13 Filed 03/08/21 Page 19 of 19




DONE and ORDERED on March 8, 2021.



                                      _____________________________
                                              L. Scott Coogler
                                         United States District Judge
                                                                        203171




                                 19
